Title: [Diary entry: 11 December 1787]
From: Washington, George
To: 

Tuesday 11th. Thermometer at 27 in the Morning—37 at Noon And 35 at Night. Wind at West varying some times to the No. ward & sometimes to the Southward. Cold & raw with appearances of Snow towards evening. Rid to Muddy hole, D. Run Frenchs and the Ferry Plantns. Too hard frozen the ground to Plow any where. At Muddy hole Fencing. At Dogue run cutting Rail stuff with the Men—women husking Corn. At Frenchs Treading out the remainder of the Wheat. At the Ferry—grubbing in the slash as mentioned yesterday. In the Evening Mrs. Bushrod Washington (brought by my Chariot from Colchester) and Mr. Fendal, came here.